Citation Nr: 1010045	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.C.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April and August 2007 rating decisions of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran testified at a 
videoconference hearing before the undersigned acting 
Veterans Law Judge in March 2009; a transcript of that 
hearing is associated with the claims file.  This case was 
before the Board in June 2009 when it was remanded for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The current lumbar spine disability to include degenerative 
disc disease is shown as likely as not to be due to injury in 
active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, a 
lumbar spine disability to include degenerative disc disease 
was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the claim 
decided herein. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for decided herein, 
the Veteran was advised of VA's duties to notify and assist 
in the development of that claim prior its initial 
adjudication in 2007.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A December 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The letter also advised him of 
the criteria for rating disabilities and those governing 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  He has had ample 
opportunity to respond/supplement the record.  Neither the 
Veteran nor his representative alleges that notice has been 
less than adequate.

The Veteran's service treatment records (STRs) and available 
post-service treatment records have been secured.  All 
evidence constructively of record (VA medical records) 
pertaining to this issue has been secured.  The Veteran 
underwent a VA examination in July 2009.  The Veteran has not 
identified any pertinent, available evidence that remains 
outstanding.  He indicated that he received treatment from a 
private chiropractor beginning in the 1950's.  The RO made an 
attempt to secure a release for these records from the 
Veteran in July 2009.  The Veteran did not respond to this 
request; his representative indicated that these records are 
no longer available.  The July 2009 letter from the RO noted 
that it was ultimately the Veteran's responsibility to ensure 
that VA received any private medical evidence.  Notably, the 
duty to assist is not a one-way street and VA has completed 
its assistance obligations; it cannot do more to obtain these 
private records without further help from the Veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board is 
satisfied that evidentiary development as to this issue is 
complete.  VA's duty assist is met.

II.  Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service incurrence or aggravation of 
arthritis may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

III.  Analysis

The Veteran contends that his current lumbar spine disability 
is due to an injury in service.  Essentially, service 
connection may be granted if the evidence establishes that 
the claimed disability is related to service.  

There is medical evidence of a current lumbar spine 
disability.  A December 2004 private MRI report notes the 
Veteran's complaints of acute L4-5 sciatica and findings of 
right paracentral posterior disc extrusion/sequestration, L3-
4, and neural foraminal narrowing and/or central canal 
narrowing, L1-2, L2-3 and L4-5.  A January 2007 MRI report 
shows degenerative disc disease at L2-3 through L5-S1, with 
associated central canal and neural foraminal narrowing.  See 
also the January 2009 VA examination report which shows 
diagnoses of degenerative disc disease and osteoarthritis.    

There is competent lay evidence that demonstrates that the 
Veteran sustained a back injury in service in 1944.  The 
Veteran testified at the March 2009 hearing that while he was 
serving on the USS Saratoga, he fell off of a ladder during a 
storm.  He hurt his back and hips and cut himself in the fall 
but did not go to sick bay.  He stated that he experienced 
pain immediately and he could not stand up straight after the 
injury for a week and a half.  The Veteran stated that when 
he straightened, he experienced pain.  He stated that he 
experienced back pain after service and he sought treatment 
by a chiropractor.  Specifically, he started to go to private 
chiropractors around 1959.  The Veteran is competent to 
testify as to an injury and as to observable symptoms such as 
back pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Veteran's STRs show that at the time of the November 1945 
discharge examination, the Veteran claimed a back injury.  
The November 1945 discharge examination is negative for 
objective findings related to a back disability.

There is competent evidence showing that the Veteran had 
symptoms of back pain since the injury in service.  The 
Veteran is competent to testify as to continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  There is 
medical evidence which relates the back symptoms since 
service to the Veteran's current lumbar spine disability.  

TS, M.D., a private orthopedist, wrote in October 2006 that 
he had treated the Veteran two years prior for symptoms of 
lumbar radiculopathy, which had somewhat improved since then.  
Dr. TS noted in April 2007 that the Veteran reported a 
history of a severe fall in 1944.  He opined that there was a 
relationship between that fall and the Veteran's current back 
issues.

Dr. TS wrote in March 2009 that a review of the 2005 MRI 
findings showed extensive scar tissue involving the lumbar 
spine and extensive multilevel degenerative disease.  Dr. TS 
opined that the Veteran's current lumbar spine pathology 
"has relation to his injury in 1944."

In a July 2009 letter, MGH, D.C., stated that he had treated 
the Veteran for lower back pain since 1997.  He stated that 
the Veteran "has a long history of back pain stemming from 
an injury that occurred in the 1940's while he was serving in 
the United States Navy."  He also stated that the Veteran 
had been treated for back pain by private physicians 
beginning in the 1950's.  He stated, "Chronic lower back 
pain is commonly precipitated by injury.  It is very likely 
that the injury that occurred in the 1940's directly led to 
the episodic lower back pain [the Veteran] has experienced 
over these many years."  The Board finds that this medical 
evidence relates the continuity of back symptoms to the 
Veteran's current lumbar spine disability.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

There is medical evidence which weighs against the claim for 
service connection.  A July 2009 VA examination report notes 
the Veteran's complaints of chronic low back pain since 
falling off a ship's ladder in 1944 and current findings 
including degenerative disc disease and osteoarthritis of the 
lumbar spine.  After reviewing the Veteran's claims file, 
including his STRs and the private medical evidence noted 
above, the VA examiner opined that the Veteran's current back 
disability is less likely than not related to an in-service 
fall in 1944.  The examiner noted (in pertinent part) that 
although the Veteran claims that the injury from the fall was 
serious, there is no record of treatment for a back 
disability in service, and examination at the time of 
discharge was negative for a back disability.  The VA 
examiner also noted that the Veteran made no mention of a 
back disability when he filed his May 1993 claim for service 
connection. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Based on 
this record, the Board finds the evidence to be in relative 
equipoise in showing that the Veteran's current lumbar spine 
disability to include degenerative disc disease as likely as 
not had it clinical onset in active duty and is due to the 
back injury in service.   

In resolving all reasonable doubt in the Veteran's favor, 
service connection for lumbar spine disability to include 
degenerative disc disease is warranted.  





ORDER

Service connection for lumbar spine disability to include 
degenerative disc disease is granted



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


